                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   JOHN NAVARRETE, individually and on                           No. C 19-00767 WHA
                                                                         11   behalf of all others similarly situated,                             Related to:
United States District Court




                                                                                                                                            No. C 19-00819 WHA
                                                                                             Plaintiff,                                     No. C 19-00908 WHA
                               For the Northern District of California




                                                                         12
                                                                         13     v.                                                          ORDER RE MOTIONS TO
                                                                                                                                            (1) CONSOLIDATE AND TO
                                                                         14                                                                 APPOINT INTERIM CLASS
                                                                              HILL’S PET NUTRITION, INC.,                                   COUNSEL; (2) EXPEDITE
                                                                         15                                                                 DISCOVERY; AND (3) STAY
                                                                                             Defendant.
                                                                         16
                                                                         17                                                   /

                                                                         18                                          INTRODUCTION
                                                                         19          In this consumer-protection action, plaintiffs move to consolidate three related actions,
                                                                         20   for appointment of interim class counsel, and for expedited discovery. Defendant, in turn,
                                                                         21   moves to stay the actions pending a potential transfer to a multidistrict litigation proceeding.
                                                                         22   For the reasons explained below, all motions are DENIED.
                                                                         23                                            STATEMENT
                                                                         24          Defendant Hill’s Pet Nutrition, Inc. manufactured pet nutrition products, including dog
                                                                         25   and cat food. In January 2019, defendant issued a voluntary recall for select canned dog food
                                                                         26   products because the products contained excessive amounts of vitamin D. Defendant updated
                                                                         27   the list of recalled food in February 2019 and again in March 2019. Following the recall,
                                                                         28   several putative class actions were filed against defendant throughout the United States. Three
                                                                              of those actions are currently pending before the undersigned judge: (1) Navarrete v. Hill’s Pet
                                                                          1   Nutrition, Inc., Case No. C 19-00767 WHA; (2) Sun-Dampier v. Hill’s Pet Nutrition, Inc., Case
                                                                          2   No. C 19-00819 WHA; and (3) Bauer v. Hill’s Pet Nutrition, Inc., Case No. C 19-00908 WHA.
                                                                          3           On February 20, 2019, plaintiffs in Navarrete and Bauer — all represented by the same
                                                                          4   counsel at Schubert Jonckheer & Kolbe LLP — filed with the Judicial Panel on Multidistrict
                                                                          5   Litigation a motion to transfer the pending actions to the Northern District of California.
                                                                          6   Briefing on the motion is now complete and a hearing on the motion is set for May 30. In this
                                                                          7   district, the parties now move for various forms of relief. This order follows full briefing and
                                                                          8   oral argument.
                                                                          9                                              ANALYSIS
                                                                         10          1.        MOTION TO CONSOLIDATE AND FOR APPOINTMENT OF INTERIM COUNSEL.
                                                                         11          Under FRCP 42(a), a district court may consolidate actions where the actions involve a
United States District Court
                               For the Northern District of California




                                                                         12   “common question of law or fact.” A “district court has broad discretion under this rule to
                                                                         13   consolidate cases pending in the same district.” Investors Research Co. v. U.S. Dist. Court for
                                                                         14   Cent. Dist. of Cal., 877 F.2d 777, 777 (9th Cir. 1989). In determining whether to consolidate
                                                                         15   cases, the court should “weigh the interest of judicial convenience against the potential for
                                                                         16   delay, confusion, and prejudice.” Zhu v. UCBH Holdings, Inc., 682 F. Supp. 2d 1049, 1052
                                                                         17   (N.D. Cal. 2010) (Judge Jeffrey White).
                                                                         18          Here, the plaintiffs in the three related actions are dog owners who purchased the
                                                                         19   recalled products. Each plaintiff alleges that, as a result of feeding defendant’s products to their
                                                                         20   pets, their dog became seriously ill or died. While all agree that the related actions involve
                                                                         21   overlapping legal claims and putative classes, defendant highlights that all parties who filed
                                                                         22   responsive briefs with the JPML supported MDL consolidation, making it likely that the JPML
                                                                         23   will transfer and consolidate the cases. Given the likelihood of consolidation by the JPML,
                                                                         24   consolidation of our three actions is currently unnecessary. This order will let sleeping dogs lie.
                                                                         25   The motion to consolidate is DENIED.
                                                                         26          Seeking a leg up in the seemingly inevitable MDL action, the Navarrete and Bauer
                                                                         27   plaintiffs also move to appoint their attorney, Robert C. Schubert of Schubert Jonckheer &
                                                                         28   Kolbe LLP, as interim class counsel. While FRCP 23(g)(3) permits designation of interim


                                                                                                                               2
                                                                          1   counsel to “act on behalf of a putative class,” appointing interim counsel at this stage of the
                                                                          2   litigation is unnecessary. The putative class would instead be better served by waiting for the
                                                                          3   JPML’s determination regarding consolidation prior to the appointment of interim counsel.
                                                                          4   Should the cases be consolidated, interim counsel should possibly be appointed once all parties
                                                                          5   and their counsel have been given a fair opportunity to be heard. The motion for appointment
                                                                          6   of interim counsel is DENIED.
                                                                          7          It is worth noting that in responding to the motion to appoint interim class counsel,
                                                                          8   defendant explains that while presiding over a hearing on a motion filed by one set of plaintiffs,
                                                                          9   Magistrate Judge Patricia Sullivan of the United States District Court for the District of Rhode
                                                                         10   Island invited the parties to consider mediation. Because there is “a strong consensus building
                                                                         11   in favor of an early mediation,” defendant and the Bauer and Navarrete plaintiffs propose
United States District Court
                               For the Northern District of California




                                                                         12   appointing interim class counsel for the limited purposes of participating in a broader
                                                                         13   mediation. This is barking up the wrong tree. In the undersigned’s view, any settlement
                                                                         14   discussions now would be premature. It is in the best interest of absent class members to first
                                                                         15   work through the protections of FRCP 23 to define what claims, if any, are suitable for class
                                                                         16   treatment and to negotiate a settlement once they have a certification order in hand. In that
                                                                         17   way, class counsel negotiates from the strength of a certification order. Moreover, a settlement
                                                                         18   should usually be negotiated only after adequate investigation and discovery by class counsel.
                                                                         19   While pre-certification settlement discussions are sometimes warranted — such as when the
                                                                         20   defendant has dwindling resources such that a prompt settlement is necessary to recover
                                                                         21   anything at all — such a showing has not been made here. The request to appoint interim
                                                                         22   counsel to engage in class-wide settlement discussions is accordingly DENIED.
                                                                         23          2.      MOTION FOR EXPEDITED DISCOVERY.
                                                                         24          Next, plaintiffs in the Navarrete action move for expedited discovery concerning pet
                                                                         25   food products not currently covered by defendant’s recall, arguing that such discovery is needed
                                                                         26   to determine the extent to which other products may contain dangerously high levels of vitamin
                                                                         27   D. Ordinarily, parties must hold an FRCP 26(f) conference prior to beginning discovery, which
                                                                         28   conference must be held at least 21 days before the initial case management conference. Courts


                                                                                                                               3
                                                                          1   can authorize earlier discovery where the requesting party demonstrates “good cause,” which
                                                                          2   may be found where the need for expedited discovery outweighs the prejudice to the responding
                                                                          3   party. Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002) (Judge
                                                                          4   Edward Chen). The initial case management conference in these related actions is set for May
                                                                          5   23. Discovery is therefore set to begin on May 2.
                                                                          6          Defendant argues that the requested discovery is unnecessary because the FDA has been
                                                                          7   investigating and testing defendant’s non-recalled pet food products. Accordingly, defendant
                                                                          8   argues, the relief plaintiffs intend to seek in their anticipated motion for a preliminary injunction
                                                                          9   — an order prohibiting the further sale of certain non-recalled pet foods — would interfere with
                                                                         10   the FDA’s primary jurisdiction. But that dog won’t hunt. At least at this stage, it is premature
                                                                         11   to deny provisional relief as to a motion yet to be filed. Nevertheless, plaintiffs seek responses
United States District Court
                               For the Northern District of California




                                                                         12   to interrogatories and document requests which are excessively broad. Because plaintiffs’
                                                                         13   requests are not narrowly tailored, the motion for expedited discovery is DENIED.
                                                                         14          3.      MOTION TO STAY.
                                                                         15          The power to grant a temporary stay “is incidental to the power inherent in every court
                                                                         16   to control the disposition of the causes on its docket with economy of time and effort for itself,
                                                                         17   for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “[A] district
                                                                         18   judge should not automatically stay discovery, postpone rulings on pending motions, or
                                                                         19   generally suspend further rulings upon a parties’ motion to the MDL Panel for transfer and
                                                                         20   consolidation.” Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal. 1997) (Judge
                                                                         21   Andrew Hauk). “When considering a motion to stay, the district court should consider three
                                                                         22   factors: (1) potential prejudice to the non-moving party; (2) hardship and inequity to the
                                                                         23   moving party if the action is not stayed; and (3) the judicial resources that would be saved by
                                                                         24   avoiding duplicative litigation if the cases are in fact consolidated.” Ibid.
                                                                         25          On balance, discovery taken here will be useful even in the event that the MDL
                                                                         26   consolidation does occur. Defendant would eventually have to turn over the same documents
                                                                         27   and plaintiffs would have to depose the same witnesses whether or not these actions are
                                                                         28   consolidated and transferred. Defendant’s motion for a stay is accordingly DENIED.


                                                                                                                               4
                                                                          1                                           CONCLUSION
                                                                          2          For the foregoing reasons, the parties’ respective motions are DENIED. The case
                                                                          3   management conference is CONTINUED to JUNE 6 AT 11:00 A.M. but the parties must still hold
                                                                          4   their Rule 26(f) conference by MAY 2.
                                                                          5
                                                                          6          IT IS SO ORDERED.
                                                                          7
                                                                          8   Dated: May 1, 2019.
                                                                                                                                WILLIAM ALSUP
                                                                          9                                                     UNITED STATES DISTRICT JUDGE
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            5
